Citation Nr: 1136145	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-40 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado 


THE ISSUE

Entitlement to benefits through the Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) as the Veteran's spouse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

It is reported that the Veteran had active duty from July 1966 to April 1969.  The appellant is the Veteran's spouse.

This matter comes to the Board of Veterans Appeals  (Board) from a November 2010 decision of the Health Administration Center (HAC) in Denver, Colorado, that denied entitlement to CHAMPVA benefits for the appellant. 

In July 2011, the appellant appeared and testified before the undersigned at a Travel Board hearing at the Waco, Texas RO.  A transcript is of record.  

Initially, the appellant was denied CHAMPVA benefits from June 1, 2001, to February 28, 2009.  It appears that the appellant was eligible for CHAMPVA benefits, effective April 1, 2004, and there was a break in coverage due to her withdrawal of Medicare Part B benefits in February 2005.  In a September 2010 letter from VA, it indicated that the appellant was not entitled to CHAMPVA benefits from May 1, 2005, to June 30, 2009 because she did not have Medicare Part B coverage.  Her CHAMPVA benefits were reinstated, effective July 1, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

For the period from May 1, 2005, to June 30, 2009, the appellant had not yet reached the age of 65, she was enrolled in Medicare Part A, but not enrolled in Medicare Part B. 


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the appellant for the period from May 1, 2005, to June 30, 2009, have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2010); 38 C.F.R. § 17.271 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  However, the Board finds that VA was not required to provide the appellant with such notice, as this case is one where as a matter of law, entitlement to the benefit claimed cannot be established.  See 38 C.F.R. § 3.159(b) (3) (ii) (2010).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232  (2003).  As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the Veterans Claims Assistance Act of 2000.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (finding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

Analysis 

The appellant and the Veteran essentially contend that she was provided misinformation by VA regarding her CHAMPVA application, and she should be entitled to CHAMPVA benefits for the entire time period on appeal.  

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by the Health Administration Center (HAC), Denver, Colorado.  Under 38 U.S.C. 178, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2010). 

The appellant claims entitlement to CHAMPVA on the basis that she is the spouse of the Veteran, who the record reflects was found by VA to be permanently and totally disabled as of what appears to be April 1, 2004.  38 C.F.R. § 17.271 (a)(1) (2010).  However, individuals under age 65 retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271 (b)(1) (2010).  In this case, the evidence reflects that the appellant enrolled in Medicare Part A, effective August 2003, and she was enrolled in Medicare Part B from August 2003 until she voluntarily withdrew from it in February 2005.  In July 2009, she again enrolled in Medicare Part B.  The appellant testified that she was not aware that she had to be enrolled in both Medicare Parts A and B in order to be entitled to CHAMPVA benefits.  On her application for CHAMPVA, she noted that she was not eligible for Medicare, although at the time she was in receipt of Medicare Part A.  She testified that she was told to cross off any information regarding Medicare on page two of the application form, but it appears that this information would not have been necessary if the appellant had previously indicated she was not eligible for Medicare.  The appellant and the Veteran have testified that if they were told the proper information, she would have been eligible for CHAMPVA benefits for the entire time period on appeal.  The appellant, however, voluntarily withdrew from Medicare Part B in February 2005-unrelated to any dealings or communications with VA, and she has not contended otherwise.  The Board recognizes that the appellant and Veteran communicated with VA throughout this process, but notes that absent evidence of Medicare Part B enrollment at the time of her eligibility for Medicare Part A, she is not eligible for CHAMPVA benefits for the period from May 1, 2005, to June 30, 2009. 

While the Board is sympathetic to the appellant and the stress that this matter has caused, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Regardless of any information that VA personnel gave her, she still did not have Medicare Part B benefits from May 1, 2005, to June 30, 2009, and that is a necessary prerequisite to obtaining CHAMPVA benefits.  

Again, the Board notes that there is no option to provide equitable relief based on his reliance on the misinformation allegedly provided by the VA employee.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (holding that payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Unfortunately, there simply is no legal provision pursuant to which the Board may grant the benefits sought by the appellant.  Therefore, entitlement to CHAMPVA benefits from May 1, 2005, to June 30, 2009, must be denied. 



ORDER

Eligibility for benefits through CHAMPVA for the appellant from May 1, 2005, to June 30, 2009, is denied. 



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


